Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of
April 27, 2011 by and between DDi Corp., a Delaware corporation, on behalf of
itself and any and all of its subsidiaries (together, the “Company”), and J.
Michael Dodson (“Executive”).

Recitals

A. The Company desires to employ the Executive from the date set forth above
(the “Effective Date”) until the Executive’s employment is terminated in
accordance with the terms of this Agreement, and Executive is willing to be
employed by Company during that period, on the terms and subject to the
conditions set forth in this Agreement.

Agreement

NOW, THEREFORE, the parties agree as follows:

1. Position and Duties. During the term of this Agreement, Executive will be
employed by the Company to serve as Senior Vice President and Chief Financial
Officer, reporting to the Company’s Chief Executive Officer.

2. Standards of Performance. Executive will at all times faithfully,
industriously and to the best of his ability, experience and talents perform all
of the duties required of and from him pursuant to the terms of this Agreement.
Executive will devote his full business energies and abilities and all of his
business time to the performance of his duties hereunder and will not, without
the Company’s prior written consent, render to others any service of any kind
(whether or not for compensation) that, in the Company’s sole but reasonable
judgment, would or might interfere with the full performance of his duties
hereunder. Notwithstanding the foregoing, Executive is permitted to spend
reasonable amounts of time to manage his personal financial and legal affairs
and, with the Company’s consent which will not be unreasonably withheld, to
serve on civic, charitable, industry or corporate boards or advisory committees,
provided that such activities, individually and collectively, do not materially
interfere with the performance of Executive’s duties hereunder. In no event will
Executive engage in any activities that could reasonably create a conflict of
interest or the appearance of a conflict of interest. Executive shall be subject
to the Company’s policies, procedures and approval practices, as generally in
effect from time to time.

3. Salary, Benefits and Other Compensation.

(a) Base Salary. As an annual base salary (“Base Salary”) for all services
rendered pursuant to this Agreement, Executive will be paid an initial Base
Salary in the gross amount of Three Hundred Thousand Dollars ($300,000)
calculated on an annualized basis, less necessary withholdings and authorized
deductions, and payable pursuant to the Company’s regular payroll practices at
the time. The Base Salary is subject to periodic review not less frequently than
annually within the first three (3) months after the end of the next successive
fiscal year, and to increase (but not decrease) as approved by the Compensation
Committee of the Company’s Board of Directors (“Compensation Committee”).



--------------------------------------------------------------------------------

(b) Incentive Bonuses. During the term of Executive’s employment under this
Agreement, Executive will be eligible to participate in all bonus plans
applicable to senior executives of the Company established by the Board, subject
to the terms and conditions of any such plans. The target amount of incentive
bonuses will be determined by the Compensation Committee, and will be tied to
the Company’s achievement of financial objectives established by the Board and
individual performance objectives to be established annually by the Compensation
Committee. For the avoidance of doubt, incentive bonuses will be payable only if
financial and performance objectives established by the Board and the
Compensation Committee are achieved. Executive must be employed by the Company
as of the eligibility date established by the Compensation Committee for a given
fiscal year to be eligible for consideration for an incentive bonus for that
year. Incentive bonuses will be paid out according to the terms of the
applicable bonus plan, if any, but in no event later than the end of the first
quarter of the fiscal year that immediately follows the fiscal year to which the
bonus relates.

(c) Equity Awards. Executive will be entitled to stock options, grants of
restricted stock or other equity-based compensation commensurate with
Executive’s position and level of responsibility, as determined from
time-to-time by the Compensation Committee and/or the Board.

(d) Paid Time Off and Benefits. Executive will accrue paid time off for vacation
at the rate of four (4) weeks per year. Except for emergencies or other
unanticipated events, the days selected for Executive’s vacation must be
mutually agreeable to the Company and to Executive. Executive will accrue paid
time off for illness pursuant to the Company’s regular policies. In addition,
Executive is entitled to participate in any plans regarding benefits of
employment, including pension, profit sharing, group health, disability
insurance and other employee welfare benefit plans now existing or hereafter
established to the extent that Executive is eligible under the terms of such
plans and if the other executive officers of the Company generally are eligible
to participate in such plan. The Company may, in its sole discretion and from
time to time, establish additional senior management benefit plans as it deems
them appropriate. Executive understands that any such plans may be modified or
eliminated in the Company’s sole discretion in accordance with applicable law.

(e) Reimbursement of Business Expenses. The Company will promptly reimburse
Executive for reasonable, customary and documented out-of-pocket business
expenses in connection with the performance of Executive’s duties under this
Agreement, and in accordance with the policies and procedures established by the
Company. Executive must submit proper documentation for each such expense in
accordance with the policies and procedures established by the Company. If such
expense qualifies hereunder for reimbursement, then the Company will reimburse
Executive for that expense in accordance with the Company’s practice but not
later than sixty (60) days thereafter.

(f) Automobile Allowance. The Company will pay Executive an automobile allowance
in the amount of seven hundred fifty dollars ($750) per month, less taxes and
required withholdings.

(g) Sarbanes-Oxley Act Loan Prohibition. To the extent that any Company benefit,
program, practice, arrangement or this Agreement would or might otherwise result
in

 

2



--------------------------------------------------------------------------------

Executive’s receipt of an illegal loan (the “Loan”), the Company shall use
commercially reasonable efforts to provide Executive with a substitute for the
Loan that is lawful and of at least equal value to Executive. If this cannot be
done, or if doing so would be significantly more expensive to the Company than
making the Loan, the Company need not make the Loan to Executive or provide him
a substitute for it.

4. Term and Termination of Employment. Executive will be employed for no
specific term and until terminated pursuant to the terms of this Agreement.

5. Payments Upon Termination.

(a) In the event of Executive’s termination from employment, Executive will be
entitled to receive payment of the following: (i) all earned but unpaid
compensation (including expense reimbursements) through the date of termination;
(ii) accrued but unused vacation paid to the extent required by applicable law
through the date of termination; (iii) any benefits to which he or his estate
may be entitled pursuant to the Company’s benefit plans; and (iv) when otherwise
due, any unpaid cash bonus payments earned and payable with respect to the
fiscal year immediately preceding the date of termination, under the respective
terms of the plans or arrangements providing for such bonuses. Except as
specifically provided below, Executive shall not be entitled to receive any
other amount or benefit; provided, however, that nothing in this Agreement shall
waive or terminate any rights to indemnification Executive may have under the
Company’s Certificate of Incorporation, Bylaws or separate indemnification
agreement, as applicable.

(b) Termination for Cause. The Company may terminate Executive’s employment at
any time and without prior notice, written or otherwise, for Cause, except for
such notice required in this Section 5(b). As used in this Agreement, “Cause”
shall mean any of the following conduct by Executive: (i) material breach of
this Agreement or of a material written policy of the Company or of a law, rule
or regulation applicable to the Company or its operations; provided that in the
case of a material breach of the Agreement or a material written policy of the
Company, the Board provides Executive with written notice of the breach and a
reasonable opportunity to cure of not less than sixty (60) days, as long as the
breach may be cured; (ii) demonstrated and material neglect of duties, or
failure or refusal to perform the material duties of his position, in any such
case following written notice from the Board and a reasonable opportunity to
cure of not less than sixty (60) days; (iii) dishonesty, self-dealing, fraud or
similar misconduct that results in Executive receiving a material and improper
personal benefit at the expense of the Company; or (iv) conviction of, or plea
of nolo contendere to, a felony, a crime of falsehood, or a crime involving
fraud or moral turpitude that in the reasonable judgment of the Board
substantially and adversely affects the reputation of the Company. In the event
of termination for Cause, Executive will be entitled only to payment of those
benefits listed in Section 5(a).

(c) Termination Due to Disability. If Executive becomes unable, due to physical
or mental illness or injury, to perform the essential duties of his position for
one hundred eighty (180) consecutive calendar days or more (“Disability”), the
Company has the right to terminate Executive’s employment on thirty (30) days
written notice. If, during the twenty-one (21) days following Executive’s
termination of employment for Disability, Executive

 

3



--------------------------------------------------------------------------------

signs and does not thereafter properly revoke the separation agreement and
general release attached as Exhibit A, then, in addition to the payment of those
benefits listed in Section 5(a), (i) Executive will be entitled to receive an
amount equal to the pro-rata portion of any bonus payments that would have been
due to the Executive under Section 3(b) of this Agreement for the fiscal year
during which such termination occurred, calculated as the product of the bonus
(as determined pursuant to Section 3(b)) multiplied by a fraction, the numerator
equal to the number days from the start of the applicable fiscal year through
the termination date of Executive’s employment with the Company, and the
denominator being 365; and (ii) the number of outstanding unvested stock options
and restricted stock previously granted to Executive that would have vested had
the Executive remained employed during the twelve (12) months following the
termination of Executive’s employment shall vest upon such termination, and the
post-termination exercise period for all of Executive’s stock options shall be
extended until the one-year anniversary of the termination date. Such amounts
payable under this subsection (c) shall be paid promptly after the date that all
bonus payments to other eligible employees are made for the applicable period,
subject to Section 17 below. Nothing in this Section 5(c) shall reduce any right
Executive may otherwise have to receive any disability benefits under any
Company-sponsored disability plan.

(d) Termination Due to Death. Executive’s employment pursuant to this Agreement
shall be immediately terminated without notice by the Company upon the death of
the Executive. If Executive should die while actively employed pursuant to this
Agreement, then, in addition to the payment of those benefits listed in
Section 5(a), (i) the Company will pay to his estate or designated beneficiaries
an amount equal to the pro-rata portion of any bonus payments that would have
been due to the Executive under Section 3(b) of this Agreement had Executive
been employed by the Company as of the last day of the fiscal year during which
such termination occurred, calculated as the product of the bonus (as determined
pursuant to Section 3(b)) multiplied by a fraction, the numerator equal to the
number days from the start of the applicable fiscal year through the termination
date of Executive’s employment with the Company, and the denominator being 365,
and (ii) the number of outstanding unvested stock options and restricted stock
previously granted to Executive that would have vested had the Executive
remained employed during the twelve (12) months following Executive’s death
shall vest upon such termination, and the post-termination exercise period for
all of Executive’s stock options shall be extended until the one-year
anniversary of Executive’s death. Such amounts payable under this subsection
(d) shall be paid promptly after the date that all bonus payments to other
eligible employees are made for the applicable period, subject to Section 17
below.

(e) Termination Other than for Cause. The Company may terminate Executive’s
employment without Cause (as defined in this Agreement) at any time and without
prior notice, written or otherwise. If the Company terminates Executive’s
employment for other than Cause, Disability or Death, then, in addition to the
payment of those benefits listed in Section 5(a), and subject to the other
provisions of this Agreement, Executive will be entitled to:

(i) payment of an amount equal to the Base Salary Executive would have earned
over the next twelve (12) months (the “Severance Period”) (less necessary
withholdings and authorized deductions) at his then current Base Salary rate
(“Severance Payment”), provided, however, that this Severance Payment will be
distributed to Executive as follows:

 

4



--------------------------------------------------------------------------------

  (1) a lump sum amount equal to one (1) month of the Executive’s former Base
Salary, thirty (30) days after the date Executive’s employment terminated;

 

  (2) Commencing within the first day of the second month following Executive’s
employment termination, an amount equal to eleven (11) months of the Executive’s
former Base Salary, paid in the form of salary continuation, and

(ii) an amount equal to the pro-rata portion of any bonus payments that would
have been due to the Executive under Section 3(b) of this Agreement had
Executive been employed by the Company as of the eligibility date for the fiscal
year during which such termination occurred, calculated as the product of the
bonus (as determined pursuant to Section 3(b)) multiplied by a fraction, the
numerator equal to the number days from the start of the applicable fiscal year
through the termination date of Executive’s employment with the Company, and the
denominator being 365, subject to Section 17 below, and payable promptly after
the date that all bonus payments to other eligible employees are made for the
applicable period;

(iii) reimbursement of insurance premiums payable to continue Executive’s group
health (for Executive and his spouse and eligible dependents), at the level in
effect and upon substantially the same terms and conditions as existed under
applicable insurance plans immediately prior to the date of termination of
employment (including without limitation contributions required by Executive, if
any, for such benefits), for the Severance Period, including coverage pursuant
to the provisions of COBRA, if applicable; and

(iv) the number of outstanding unvested stock options and restricted stock
previously granted to Executive that would have vested had the Executive
remained employed during the Severance Period shall vest upon such termination,
and the post-termination exercise period for all of Executive’s stock options
shall be extended until the one-year anniversary of the termination date (or
their expiration date if earlier).

Executive shall not receive the payments and benefits under subsections
(i)-(iv), above, unless, during the twenty-one (21) days following Executive’s
termination of employment, Executive signs and does not thereafter properly
revoke, the separation agreement and general release attached as Exhibit A. In
addition, if Executive accepts other employment within the Severance Period, the
Company’s obligation under (iii) above to reimburse premiums for continuation of
group health insurance coverage will be extinguished as of the date the
Executive becomes covered under the group health plan of the Executive’s new
employer.

If within twelve (12) months following a Change of Control, (A) Executive’s
employment is terminated without Cause, or (B) Executive terminates Executive’s
employment for Good Reason as a result of such Change of Control, then, in lieu
of the pro-rated bonus payable under subsection (ii), above, Executive shall be
entitled to an amount equal to one hundred percent (100%) of the target amount
of

 

5



--------------------------------------------------------------------------------

incentive bonuses that would have been available to be earned by the Executive
under Section 3(b) of this Agreement for the fiscal year during which such
termination occurred.

(f) Voluntary Termination for Good Reason. Executive may terminate this
Agreement and his employment for Good Reason (as defined in this Agreement) by
giving written notice of such termination to the Board, which termination will
become effective on the 31st day following receipt. As used in this Agreement,
“Good Reason” shall mean the occurrence of one or more of the following: (i) a
material reduction in Executive’s base annual salary; (ii) involuntary
relocation of primary work location more than fifty (50) miles from the current
location; (iii) the Company materially breaches this Agreement; (iv) in the
event of a Change in Control, the successor to the Company fails to offer
Executive a position having duties, responsibilities, compensation and benefits
substantially similar to those enjoyed by Executive immediately preceding the
Change in Control or there is any change in the reporting structure so that the
Executive is required to report to any person other than the Company’s Chief
Executive Officer; or (v) the securities of the Company or any successor to the
Company or the Company’s business are not traded on a U.S. national securities
exchange (such as the New York Stock Exchange, the Nasdaq Global Market or the
American Stock Exchange), other than in the event of a Rule 13e-3 transaction
(as such term is defined in the rules promulgated under the Securities Exchange
Act of 1934, as amended) resulting from a management buyout of the Company
including Executive as part of the management group. If Executive resigns for
Good Reason, then, in addition to the payment of those benefits listed in
Section 5(a), Executive will be entitled to the benefits set forth in subsection
5(e) of this Agreement, as applicable, on the same conditions that apply to
those benefits, specifically including, but not limited to, the condition that,
during the twenty-one (21) days following Executive’s termination of employment,
Executive signs, and does not thereafter properly revoke, the separation
agreement and general release attached as Exhibit A. However, an event that is
or would constitute Good Reason shall cease to constitute Good Reason if:
(A) Executive does not provide the Company with notice of his intent to
terminate this Agreement and his employment and a description of the event that
he believes constitutes Good Reason within twelve (12) months after the event
occurs; or (B) the Company reverses the action or cures the default that
constitutes Good Reason within thirty (30) days after Executive provides the
notice described in (A).

As used in this Agreement, a “Change in Control” shall mean any of the following
events:

(i) the acquisition by any person (as such term is defined in Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)),
other than (A) a trustee or other fiduciary holding securities of the Company
under an employee benefit plan of the Company or (B) an entity in which the
Company directly or indirectly beneficially owns fifty percent (50%) or more of
the voting securities of such entity (an “Affiliate”), of any securities of the
Company, immediately after which such person has beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the 1934 Act) of more than fifty
percent (50%) of (X) the outstanding shares of common stock of the Company or
(Y) the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors.

 

6



--------------------------------------------------------------------------------

(ii) the Company is a party to a merger or consolidation, or series of related
transactions, with a person other than an Affiliate, which results in the
holders of voting securities of the Company outstanding immediately before such
merger or consolidation failing to continue to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation; or

(iii) all or substantially all of the assets of the Company are, in any
transaction or series of transactions, sold or otherwise disposed of (or
consummation of any transaction, or series of related transactions, having
similar effect), other than to an Affiliate;

provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement solely because the Company engages
in an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more Affiliates.

(g) Voluntary Resignation Without Good Reason. In the event that the Executive
resigns for other than Good Reason as defined above in Section 5(f), Executive
will be entitled only to payment of those benefits listed in Section 5(a). The
Company will have no further obligation to pay any compensation of any kind
(including without limitation any bonus or portion of a bonus that otherwise may
have become due and payable to Executive with respect to the fiscal year in
which such termination date occurs), or severance payment of any kind.

6. Proprietary Information Obligations.

(a) Proprietary Information and Confidentiality. During the term of Executive’s
employment, Executive will have access to and become acquainted with Company
confidential and proprietary information (together “Proprietary Information”),
including but not limited to information or plans concerning the Company’s
customer relationships; personnel; sales, marketing and financial operations and
methods; trade secrets, formulae, devices; secret inventions; processes; and
other compilations of information, records, and specifications. Executive will
not disclose any of the Proprietary Information directly or indirectly, or use
it in any way, either during the term of this Agreement or at any time
thereafter, except as reasonably required or specifically requested in the
course of his employment with the Company or as authorized in writing by the
Company. Notwithstanding, Proprietary Information does not include information
that is otherwise publicly known or available, provided it has not become public
as a result of Executive’s breach of this Agreement or any other agreement to
keep it confidential. It is not a breach of this Agreement for Executive to
disclose Proprietary Information pursuant to order of a court or other
governmental or legal body, however Executive must give the Company written
notice of any request to disclose Proprietary Information within five days of
receiving such a request in order to allow the Company time to take proper
action to attempt to prevent such a disclosure. All files, records, documents,
computer-recorded or electronic information, drawings, specifications,
equipment, and similar items, in each case relating to Company business, whether
prepared by Executive or otherwise coming into his possession, will remain the
Company’s exclusive property and will not be removed from

 

7



--------------------------------------------------------------------------------

Company premises under any circumstances whatsoever without the Company’s prior
written consent, except when, and only for the period, necessary to carry out
Executive’s duties hereunder, and if removed, will be immediately returned to
the Company on termination of employment, and Executive will keep no copies
thereof.

(b) Inventions Agreement and Assignment.

(i) Executive hereby agrees to disclose promptly to the Company (or any persons
designated by it) all developments, designs, creations, improvements, original
works of authorship, formulas, processes, know-how, techniques and/or inventions
(hereinafter referred to collectively as “Inventions”) (A) which are made or
conceived or reduced to practice by Executive, either alone or jointly with
others, in performing his duties during the period of Executive’s employment by
the Company, that relate to or are useful in the present or future business of
the Company; or (B) which result from tasks assigned to Executive by the
Company, or from Executive’s use of the premises or other resources owned,
leased or contracted by the Company.

(ii) Executive agrees that all such Inventions which the Company in its
discretion determines to be related to or useful in its business or its research
or development, or which result from work performed by Executive for the
Company, will be the sole and exclusive property of the Company and its assigns,
and the Company and its assigns will have the right to use and/or to apply for
patents, copyrights or other statutory or common law protections for such
Inventions in any and all countries. Executive further agrees to assist the
Company in every reasonable way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights and other statutory or common law
protections for such Inventions in any and all countries. To that end, Executive
will execute all documents for use in applying for and obtaining such patents,
copyrights and other statutory or common law protections therefor and enforcing
the same, as the Company may desire, together with any assignments thereof to
the Company or to persons or entities designated by the Company. Should the
Company be unable to secure Executive’s signature on any document necessary to
apply for, prosecute, obtain, or enforce any patent, copyright or other right or
protection relating to any Invention, whether due to his mental or physical
incapacity or any other cause, Executive hereby irrevocably designates and
appoints the Company and each of its duly authorized officers and agents as
Executive’s agent and attorney-in-fact, to act for and in his behalf and stead,
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights or other rights or protections with the same force and effect as if
executed and delivered by Executive. Executive’s obligations under this
subsection will continue beyond the termination of Executive’s employment with
the Company, but the Company will compensate Executive at a reasonable rate
after such termination for time actually spent by Executive at the Company’s
request in providing such assistance.

(iii) Executive hereby acknowledges that all original works of authorship which
are made by Executive (solely or jointly with others) within the scope of
Executive’s employment which are protectable by copyright are “works for hire,”
as that term is defined in the United States Copyright Act (17 USCA,
Section 101).

 

8



--------------------------------------------------------------------------------

(iv) Any provision in this Agreement requiring Executive to assign Executive’s
rights in any Invention to the Company will not apply to any invention that is
exempt under the provisions of California Labor Code Section 2870, which
provides:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.”

(c) Non-Solicitation, Non-Interference. While employed by the Company, Executive
agrees not to solicit, attempt to solicit or accept business from, either
directly or indirectly, any vendor, customer, client, or supplier of the Company
(including affiliates) which has or could reasonably be expected to have a
material adverse effect on such vendor’s, customer’s, client’s or supplier’s
relationship with the Company. While employed by the Company, and thereafter for
the duration of the Severance Period, Executive agrees not to induce or attempt
to induce any then existing employee or contractor to leave their employment
with or service to the Company (including affiliates), or to employ or seek to
employ any such person who was employed by or a consultant to the Company during
the preceding three (3) months, provided that the latter restriction shall not
apply with respect to any person involuntarily terminated by the Company, and
provided further that this exception shall not release any such person from
his/her obligations to the Company (including affiliates).

(d) Non-disparagement. Executive agrees not to criticize, denigrate, or
otherwise disparage the Company, the Company’s affiliates, or any of the
Company’s products, processes, experiments, policies, practices, standards of
business conduct, or areas or techniques of research. The Company agrees not to
authorize or condone derogatory or disparaging statements about the Executive to
any third party, including by press release or other formally released
announcement. Nothing in this subsection shall prohibit Executive or the Company
or the Board, or any of their employees or members from complying with any
lawful subpoena or court order or taking any other actions affirmatively
authorized by law.

(e) Return of Materials. In the event of termination of Executive’s employment
for any reason, Executive will promptly deliver to the Company all Company
equipment (including, without limitation, any cellular phones, beeper/pagers,
computer hardware and software, fax machines and other tools of the trade) and
all originals and copies of all documents, including without limitation, all
books, customer lists, forms, documents supplied by customers, records, product
lists, writings, manuals, reports, financial documents and other documents or
property in Executive’s possession or control, which relate to the Company’s
business in any way whatsoever, and in particular to customers of the Company,
or which may be considered to constitute or contain Proprietary Information as
defined herein, and Executive

 

9



--------------------------------------------------------------------------------

will neither retain, reproduce, nor distribute copies thereof (other than copies
of Executive’s rolodex or similar address and telephone directories).

(f) No Work For Certain Key Competitors. Executive acknowledges that work for
certain of the Company’s key competitors necessarily will place the Company’s
Proprietary Information at the greatest risk of use or disclosure and that such
use or disclosure would result in serious harm to the Company. Therefore,
Executive agrees that for the Severance Period he will not perform any executive
management, technical design, or supervisory services in the United States for
the Company’s key competitors as set forth in Exhibit B hereto.

(g) Remedies for Breach.

(i) The Company’s exclusive remedy for a breach of Section 6(f) of this
Agreement shall be that the Company’s obligation to pay any unpaid portion of
the severance benefits (as set forth in Sections 5(b) – 5(f) of this Agreement
will be extinguished.

(ii) Executive acknowledges that any breach by Executive of these Sections 6(a)
– 6(e) would cause the Company irreparable injury and damage for which monetary
damages are inadequate. In the event of a breach or a threatened breach of these
Sections 6(a) – 6(e), the Company will be entitled to seek an injunction
restraining such breach. In addition, in the event of a breach of this
Section 6, the Company’s obligation to pay any unpaid portion of the severance
benefits (as set forth in Sections 5(b) – 5(f) of this Agreement will be
extinguished. Except as set forth in Section (6)(g)(i) above, nothing contained
herein will be construed as prohibiting the Company from pursuing any other
remedy available to the Company for such breach or such threatened breach.
Executive has carefully read and considered these restrictions and agrees they
are fair and reasonable restrictions on Executive and are reasonably required
for the protection of the interests of the Company. Executive agrees not to
circumvent the spirit of these restrictions by attempting to accomplish
indirectly what Executive is otherwise restricted from doing directly. Executive
agrees that the restrictions in subsections (c) and (f), above, are reasonable
and necessary to protect the Company’s trade secrets and that they do not
foreclose Executive from working in the printed circuit board manufacturing
industry generally or for any employer outside of the United States, but only
from working for key competitors in the United States that will necessarily
place the Company’s Proprietary Information at the greatest risk of use or
disclosure. To the extent that any of the provisions in this Section 6 are held
to be overly broad or otherwise unenforceable at the time enforcement is sought,
Executive agrees that the provision shall be reformed and enforced to the
greatest extent permissible by law. Executive further agrees that if any portion
of this Section 6 is held to be unenforceable, the remaining provisions of it
shall be enforced as written.

7. Insurance and Indemnification. The Company will indemnify Executive to the
fullest extent permitted by applicable law. While employed by the Company, and
thereafter to the extent provided to the Company’s other senior executives, the
Company shall, at its cost, provide insurance coverage to Executive at least to
the same extent as other senior executives of

 

10



--------------------------------------------------------------------------------

the Company with respect to officers and directors liability. The foregoing
rights conferred upon Executive shall not be exclusive of any other right which
Executive may have or hereafter may acquire under any statute, provision of the
certificate of incorporation or bylaws of the Company, agreement, vote of the
stockholders or directors or otherwise.

8. Interpretation, Governing Law and Exclusive Forum. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of California (excluding any that mandate the
use of another jurisdiction’s laws). Any arbitration (unless otherwise mutually
agreed), litigation or similar proceeding with respect to such matters only may
be brought within California, and all parties to this Agreement consent to
California’s jurisdiction.

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and replaces and supersedes
any prior agreements or understandings, whether oral or written, express or
implied, with respect to the subject matter of this Agreement.

10. Severability. In the event that one or more of the provisions contained in
this Agreement are held to be invalid, illegal, or unenforceable in any respect
by a court of competent jurisdiction, such holding shall not impair the
validity, legality or enforceability of the remaining provisions herein.

11. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and his estate, but Executive may not assign
or pledge this Agreement or any rights arising under it, except to the extent
permitted under the terms of the benefit plans in which he participates. No
rights or obligations of the Company under this Agreement may be assigned or
transferred except that the Company shall require any successor (whether direct
or indirect, by purchase, merger, reorganization, sale, transfer of stock,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no succession had taken place. As used in this Agreement,
“Company” means the Company as hereinbefore defined and any successor to its
business and/or assets (by merger, purchase or otherwise as provided in this
Section 11) which executes and delivers the agreement provided for in this
Section 11 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

12. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be given by hand delivery, facsimile, telecopy,
overnight courier service, or by United States certified or registered mail,
return receipt requested, postage prepaid. Each such notice, request, demand or
other communication shall be effective (i) if delivered by hand or by overnight
courier service, when delivered at the address specified at the addresses set
forth on the signature page hereto; (ii) if given by facsimile or telecopy, when
such facsimile or telecopy is transmitted to the facsimile or telecopy number
specified at the addresses set forth on the signature page hereto and
confirmation is received if during normal business hours on a business day,
otherwise, on the next business day; and (iii) if given by certified or
registered mail, postage prepaid, on the third business day following deposit in
the United States mail. Notices shall be addressed to the parties at the
addresses set forth on the signature page hereto

 

11



--------------------------------------------------------------------------------

(or at such other address or fax number as either party may from time to time
specify in writing by giving notice as provided herein). Notices, requests,
demands and other communications delivered to legal counsel of any party hereto,
whether or not such counsel shall consist of in-house or outside counsel, shall
not constitute duly given notice to any party hereto.

13. Dispute Resolution. The parties hereto agree that all disputes, claims or
controversies (except for injunctive relief sought by either party) between them
and between Executive and any of the Company’s affiliated entities and the
successor of all such entities, and any director, shareholder or employee of the
Company or its affiliated entities who agrees to the dispute resolution
procedures in this Section 13, including any dispute, claim or controversy
arising from or otherwise in connection with this Agreement and/or Executive’s
employment with the Company, will be resolved as follows:

(a) Prior to initiating any other proceeding, the complaining party will provide
the other party with a written statement of the claim identifying any supporting
witnesses or documents and the requested relief. The responding party shall
within forty-five (45) days furnish a statement of the relief, if any, that it
is willing to provide, and identify supporting witnesses or documents.

(b) If the matter is not resolved by the exchange of statements of claim and
statements of response as provided herein, the parties shall submit the dispute
to non-binding mediation, the cost of the mediator to be paid by the Company,
before a mediator and/or service to be jointly selected by the parties. Each
party will bear its own attorney’s fees, costs and witness fees.

(c) If the parties cannot agree on a mediator and/or if the matter is not
otherwise resolved by mediation, any controversy or claim arising out of or
relating to this Agreement or breach thereof shall be settled by final and
binding arbitration in the county in which the Executive last worked, or
elsewhere as mutually agreed by the parties, by a single arbitrator pursuant to
the Employment Dispute Rules of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”), or such other service as the parties may mutually agree upon. The
parties may conduct discovery to the extent permitted in a court of law; the
arbitrator will render an award together with a written opinion indicating the
bases for such opinion; and the arbitrator will have full authority to award all
remedies that would be available in court. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. Each
party shall bear its own attorney’s fees and costs, unless the claim is based on
a statute that provides otherwise. The Company will pay the arbitrator’s fees
and any administrative expenses of the arbitration service.

(d) EXECUTIVE AND THE COMPANY AGREE THAT THIS ARBITRATION PROCEDURE WILL BE THE
EXCLUSIVE MEANS OF REDRESS FOR ANY DISPUTES BETWEEN THEM (EXCEPT FOR ANY
INJUNCTIVE RELIEF SOUGHT BY EITHER PARTY), INCLUDING ANY RELATING TO OR ARISING
FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM, DISPUTES
OVER ALLEGEDLY UNPAID WAGES, BREACH OF CONTRACT OR TORT, VIOLATION OF PUBLIC
POLICY, RIGHTS PROVIDED BY FEDERAL, STATE OR LOCAL STATUTES, REGULATIONS,
ORDINANCES, AND

 

12



--------------------------------------------------------------------------------

COMMON LAW, LAWS THAT PROHIBIT DISCRIMINATION BASED ON ANY PROTECTED
CLASSIFICATION, AND ANY OTHER STATUTES OR LAWS RELATING TO EXECUTIVE’S
RELATIONSHIP WITH THE COMPANY. THE FOREGOING NOTWITHSTANDING, CLAIMS FOR
WORKERS’ COMPENSATION BENEFITS OR UNEMPLOYMENT INSURANCE, OR ANY OTHER CLAIMS
WHERE MANDATORY ARBITRATION IS PROHIBITED BY LAW, ARE NOT COVERED BY THIS
ARBITRATION PROVISION. THE PARTIES EXPRESSLY WAIVE THE RIGHT TO A JURY TRIAL,
AND AGREE THAT THE ARBITRATOR’S AWARD SHALL BE FINAL AND BINDING ON BOTH
PARTIES. THIS ARBITRATION PROVISION IS TO BE CONSTRUED AS BROADLY AS IS
PERMISSIBLE UNDER APPLICABLE LAW.

14. Representations. Each person executing this Agreement hereby represents and
warrants on behalf of himself and of the entity/individual on whose behalf he is
executing the Agreement that he is authorized to represent and bind the
entity/individual on whose behalf he is executing the Agreement. Executive
specifically represents and warrants to the Company that: he is not now under
any contractual or other obligations that are inconsistent or in conflict with
this Agreement or that would prevent, limit or impair Executive’s performance of
his obligations under this Agreement.

15. Amendments and Waivers. No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by Executive and a
duly authorized Company officer. Thus, for example, promotions, commendations,
and/or bonuses shall not, by themselves, modify, amend, or extend this
Agreement. A waiver of any conditions or provisions of this Agreement in a given
instance shall not be deemed a waiver of such conditions or provisions at any
other time.

16. Golden Parachute Limitation. Executive agrees that the payments and benefits
under this Agreement, and all other contracts, arrangements or programs that
apply to him, shall not, in the aggregate, exceed the maximum amount that may be
paid to Executive without triggering golden parachute penalties under
Section 280G and related provisions of the Internal Revenue Code, as determined
in good faith by the Company’s independent auditors. If any benefits must be cut
back to avoid triggering such penalties, Executive’s benefits shall be cut back
in the priority order reasonably designated by the Company. If an amount in
excess of the limits set forth in this Section 16 is paid to Executive,
Executive agrees to repay the excess amount to the Company upon demand, with
interest at the rate provided for in Internal Revenue Code
Section 1274(b)(2)(B). The Company and Executive agree to cooperate with each
other in connection with any administrative or judicial proceedings concerning
the existence or amount of golden parachute penalties with respect to payments
or benefits Executive receives.

17. Section 409A. If any amounts that become due under this Agreement on account
of Executive’s termination of employment constitute “nonqualified deferred
compensation” within the meaning of Internal Revenue Code Section 409A, payment
of such amounts shall not commence until Executive incurs a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h). If, at
the time of Executive’s separation from service, Executive is a “specified
employee” (under Internal Revenue Code Section 409A), any such amounts will not
be paid until after the first business day of the seventh month after
Executive’s separation from service (the “409A Suspension Period”). Within
fourteen (14) calendar days

 

13



--------------------------------------------------------------------------------

after the end of the 409A Suspension Period, Employee shall be paid a lump sum
payment in cash equal to any payments delayed because of the preceding sentence,
together with interest on them for the period of delay at a rate not less than
the average prime interest rate published in the Wall Street Journal on any day
chosen by the Company during that period. Thereafter, Executive shall receive
any remaining benefits as if there had not been an earlier delay.

18. U.S. Citizenship and Immigration Services. Executive agrees to timely file
all documents required by the Department of Homeland Security to verify his
identity and lawful employment in the United States.

19. Taxes. The Company may withhold from any salary and benefits payable under
this Agreement all federal, state, city and other taxes or amounts as shall be
determined by the Company to be required to be withheld pursuant to applicable
laws, or governmental regulations or rulings. The Executive shall be responsible
for all taxes, interest, or penalties imposed on him with respect to any
payments or benefits under this Agreement including, but not limited to, any
such taxes, interest, or penalties under Internal Revenue Code Section 409A. The
Executive represents that the Executive has consulted with attorneys and other
professional advisors to the extent the Executive desired to do so.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

21. Survivability. The provisions of Sections 6 – 17 and 19 shall survive the
termination or expiration of this Agreement or Executive’s employment.

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED
IN IT (INCLUDING THE AGREEMENT SET FORTH AS AN EXHIBIT) AND THAT HE HAS ENTERED
INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR
REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENT SET FORTH AS AN EXHIBIT), THAT HE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HIS PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT
OPPORTUNITY TO THE EXTENT HE WISHED TO DO SO. EXECUTIVE UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT HE IS GIVING UP HIS RIGHT TO A JURY TRIAL.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

COMPANY:     DDI CORP.     By:   /s/  Mikel H. Williams     Name:   Mikel H.
Williams     Title:   President and Chief Executive Officer

 

Address for Notices:        DDi Corp.    1220 Simon Circle    Anaheim,
California 92806    Attn: General Counsel    Fax No. (714) 688-7644

 

    EXECUTIVE:                 /s/  J. Michael Dodson     J. Michael Dodson

 

Address for Notices:                               Fax No.        

 

 

 

 

15



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between J. Michael Dodson, an individual (the “Executive”),
and DDi Corp., a Delaware corporation, on behalf of itself and all of its
subsidiaries (collectively, “the Company”).

Recitals

A. The Executive has been employed by the Company pursuant to an Employment
Agreement by and between the Company and the Executive effective as of April 27,
2011 (the “Employment Agreement”), serving as Senior Vice President and Chief
Financial Officer of the Company; and

B. The Executive’s employment with the Company and any of its parents, direct or
indirect subsidiaries, affiliates, divisions or related entities (collectively
referred to herein as “the Company and its Related Entities”) will be ended on
the terms and conditions set forth in this Agreement.

Agreement

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

1. Effective Date. Except as otherwise provided herein, this Agreement shall be
effective on the eighth (8th) day after it has been executed by both of the
parties (the “Effective Date”).

2. End of Employment. The Executive’s employment with the Company and its
Related Entities has ended or will end, effective as of [—] Pacific Time, on [—]
(the “Termination Date”). The Executive resigns as a director and/or officer of
the Company and its Related Entities effective as of [—] Pacific Time, on the
Termination Date.

3. Continuation of Benefits After the Termination Date. Except as expressly
provided in this Agreement or in the plan documents governing the Company’s
employee benefit plans, after the Termination Date, the Executive will no longer
be eligible for, receive, accrue, or participate in any other benefits or
benefit plans provided by the Company and its Related Entities, including,
without limitation, medical, dental and life insurance benefits, and the
Company’s 401(k) retirement plan; provided, however, that nothing in this
Agreement shall waive the Executive’s right to any vested amounts in the
Company’s 401(k) retirement plan, which amounts shall be handled as provided in
the plan.

4. Payments Upon Termination. Executive will be entitled to receive payment of
the following: (i) all earned but unpaid compensation (including expense
reimbursements) through the date of termination; (ii) accrued but unused
vacation paid to the extent required by applicable law through the date of
termination; (iii) any benefits to which he or his estate may be entitled



--------------------------------------------------------------------------------

pursuant to the Company’s benefit plans; and (iv) when otherwise due, any unpaid
cash bonus payments earned and payable with respect to the fiscal year
immediately preceding the date of termination, under the respective terms of the
plans or arrangements providing for such bonuses. The provisions of this
Agreement shall not waive or terminate any rights to indemnification Executive
may have under the Company’s Certificate of Incorporation, Bylaws or separate
indemnification agreement, as applicable.

5. Medical Insurance. The Company shall provide reimbursement of insurance
premiums payable to continue Executive’s group health (for Executive and his
spouse and eligible dependents), at the level in effect and upon substantially
the same terms and conditions as existed under applicable insurance plans
immediately prior to the Termination Date (including without limitation
contributions required by Executive, if any, for such benefits), for the first
twelve (12) months following the Termination Date, including coverage pursuant
to the provisions of COBRA, if applicable.

The Company shall provide reimbursement of insurance premiums payable to
continue Executive’s group health for the first twelve (12) months following the
Termination Date, including coverage pursuant to the provisions of COBRA, if
applicable.

6. Severance Payments. In return for the Executive’s promises in this Agreement,
the Company will provide Executive with a severance payment of an amount equal
to the Base Salary Executive would have earned over the next twelve (12) months
(the “Severance Period”) (less necessary withholdings and authorized deductions)
at Executive’s then current Base Salary rate (“Severance Payment”), provided,
however, that this Severance Payment will be distributed to Executive as (a) a
lump sum amount equal to one (1) month of the Executive’s former Base Salary,
thirty (30) days after the date Executive’s employment terminated; and
(b) Commencing within the first day of the second month following Executive’s
employment termination, an amount equal to eleven (11) months of the Executive’s
former Base Salary, paid in the form of salary continuation.

7. Bonus. In return for the Executive’s promises in this Agreement, the Company
will provide the Executive with a payment (less necessary withholdings and
authorized deductions) in an amount equal to [the pro-rata portion of any bonus
payments that would have been due to the Executive under Section 3(b) of the
Employment Agreement for the fiscal year in which the termination occurred,
calculated as the product of the amount of the bonus that the Executive would
have earned had the Executive remained employed as of the eligibility date for
the fiscal year in which the termination occurred multiplied by a fraction, the
numerator equal to the number days from the start of the applicable fiscal year
through the Termination Date, and the denominator being 365,] [or] [an amount
equal to one hundred percent (100%) of the target amount of incentive bonuses
under Section 3(b) of the Employment Agreement as in effect for the fiscal year
during which such termination occurred.] Such amounts payable under this
Section 7 shall be paid in a lump sum promptly after the date that all bonus
payments are made to other eligible employees for the applicable period.

8. Stock Options and Restricted Stock. The number of outstanding unvested stock
options and restricted stock previously granted to Executive that would have
vested prior to the expiration of the Severance Period if Executive remained
employed by the Company during that

 

2



--------------------------------------------------------------------------------

period shall vest and become exercisable, and the post-termination exercise
period for all of Executive’s stock options shall be extended until the one-year
anniversary of the Termination Date (or their expiration date if earlier).

9. Effect of Revocation or Subsequent Employment.

(a) If Executive properly revokes this Agreement in accordance with Section 16
below, Executive shall not be entitled to receive the payments and benefits
under Sections 5 – 8, above.

(b) If the Executive accepts any employment not prohibited by Section 20, below,
any time prior to the expiration of the Severance Period, the Company’s
obligation to reimburse premiums for insurance coverage under COBRA or otherwise
will be extinguished as of the date the Executive begins receiving coverage
under the group health plan of the Executive’s new employer. If the Executive
accepts employment prohibited by Section 20, below, the Company’s obligation to
pay premiums for insurance under COBRA or otherwise will be immediately
extinguished, and the other remedies specified in Section 20, below, shall
apply.

10. Acknowledgement of Total Compensation and Indebtedness. The Executive
acknowledges and agrees that the cash payments under Sections 5 through 7 of
this Agreement extinguish any and all obligations for monies, or other
compensation or benefits that the Executive claims or could claim to have earned
or claims or could claim is owed to him as a result of his employment by the
Company and its Related Entities through the Termination Date, under the
Employment Agreement or otherwise. Notwithstanding the foregoing, the parties
acknowledge and agree that the provisions of this Section 10 shall not terminate
any rights to payments Executive may have under (i) rights to indemnification
Executive may have under the Company’s Certificate of Incorporation, Bylaws or
separate indemnification agreement, as applicable, (ii) the provisions of
Sections 24 and 25 of this Agreement, and (iii) stock option agreements and/or
restricted stock agreements granted by the Company to the Executive.

11. Tax Consequences. The Executive acknowledges that (a) the Company has not
made any representations to him about, and that he has not relied upon any
statement in this Agreement with respect to, any individual tax consequences
that may arise by virtue of any payment provided under this Agreement and/or his
exercise of any stock options, including, but not limited to, the applicability
of Section 409A of the Internal Revenue Code, and (b) he has or will consult
with his own tax advisors as to any such tax consequences.

12. Status of Related Agreements and Future Employment.

(a) Agreements Between the Executive and the Company. The Executive and the
Company agree that, in addition to this Agreement, the Employment Agreement,
indemnification agreements by the Company in favor of Executive, and stock
option and/or restricted stock agreements granted to the Executive by the
Company are the only other executed agreements between the Company and the
Executive relating to the Executive’s employment.

(b) Employment Agreement. The parties agree that the Employment Agreement shall
be terminated as of the Termination Date. Notwithstanding the termination of the
Employment Agreement, the Executive acknowledges that the duties and obligations
set

 

3



--------------------------------------------------------------------------------

forth in Section 6 of the Employment Agreement (in addition to other Sections of
the Employment Agreement as specified in Section 21 of the Employment Agreement)
extend beyond the Termination Date. In the event that any provision of this
Agreement conflicts with Section 6 of the Employment Agreement, the terms and
provisions of the section(s) providing the greatest protection to the Company
and its Related Entities shall control.

13. Release by the Executive. Except for any obligations or covenants of the
Company pursuant to this Agreement and as otherwise expressly provided in this
Agreement, the Executive, for himself and his heirs, executors, administrators,
assigns, successors and agents (collectively, the “Executive’s Affiliates”)
hereby fully and without limitation releases and forever discharges the Company
and its Related Entities, and each of their respective agents, representatives,
shareholders, owners, officers, directors, employees, consultants, attorneys,
auditors, accountants, investigators, affiliates, successors and assigns
(collectively, the “Company Releasees”), both individually and collectively,
from any and all rights, claims, demands, liabilities, actions, causes of
action, damages, losses, costs, expenses and compensation, of whatever nature
whatsoever, known or unknown, fixed or contingent, which the Executive or any of
the Executive’s Affiliates has or may have or may claim to have against the
Company Releasees by reason of any matter, cause, or thing whatsoever, from the
beginning of time to the Effective Date (“Claims”), including, without limiting
the generality of the foregoing, any Claims arising out of, based upon, or
relating to the recruitment, hiring, employment, relocation, remuneration,
investigation, or termination of the Executive by any of the Company Releasees,
the Executive’s tenure as an employee and/or an officer of any of the Company
Releasees, any agreement or compensation arrangement between the Executive and
any of the Company Releasees (including, without limitation, the Employment
Agreement), or any act or occurrence in connection with any actual, existing,
proposed, prospective or claimed ownership interest of any nature of the
Executive or the Executive’s Affiliates in equity capital or rights in equity
capital or other securities of any of the Company Releasees, to the maximum
extent permitted by law, except that Executive does not release any claims which
may not be released herein as a matter of law, including but not limited to
claims for indemnity under California Labor Code Section 2802, claims that may
be adjudicated before the California Workers’ Compensation Appeals Board, and
claims for vested benefits. The Executive specifically and expressly releases
any Claims arising out of or based on: the California Fair Employment and
Housing Act, as amended; Title VII of the Civil Rights Act of 1964, as amended;
the Americans With Disabilities Act; the National Labor Relations Act, as
amended; the Equal Pay Act; the California common law on fraud,
misrepresentation, negligence, defamation, infliction of emotional distress or
other tort, breach of contract or covenant, violation of public policy or
wrongful termination; state or federal wage and hour laws, and other provisions
of the California Labor Code, to the extent these may be released herein as a
matter of law; or any other state or federal law, rule, or regulation dealing
with the employment relationship or operating a publicly held business, except
those claims which may not be released herein as a matter of law. Nothing
contained in this Section 13 or any other provision of this Agreement shall
release or waive any right that Executive has to indemnification and/or
reimbursement of expenses by the Company and its Related Entities with respect
to which Executive may be eligible as provided in California Labor Code
Section 2802, the Company and its Related Entities’ Certificates of
Incorporation, Bylaws and any applicable directors and officers, errors and
omissions, umbrella or general liability insurance policies, or any
indemnification agreements; nor prevent Executive from cooperating in an
investigation by the

 

4



--------------------------------------------------------------------------------

Equal Employment Opportunity Commission (“EEOC”) or from filing an EEOC charge
other than for personal relief. Nothing contained in this Section 13 or any
other provision of this Agreement shall release or waive any right or benefit
that Executive has under any stock option or restricted stock agreement granted
to Executive by any of the Company and its Related Entities.

14. Waiver of Civil Code Section 1542.

(a) The Executive understands and agrees that the release provided herein
extends to all Claims released above whether known or unknown, suspected or
unsuspected, which may be released as a matter of law. The Executive expressly
waives and relinquishes any and all rights he may have under California Civil
Code Section 1542, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

(b) The Executive expressly waives and releases any rights and benefits which he
has or may have under any similar law or rule of any other jurisdiction. It is
the intention of each party through this Agreement to fully, finally and forever
settle and release the Claims as set forth above. In furtherance of such
intention, the release herein given shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery of any additional
Claims or facts relating thereto.

15. Release of Federal Age Discrimination Claims by the Executive. The Executive
hereby knowingly and voluntarily waives and releases all rights and claims,
known or unknown, arising under the Age Discrimination In Employment Act of
1967, as amended, which he might otherwise have had against the Company or any
of the Company Releasees regarding any actions which occurred prior to the date
that Executive signed this Agreement, except that Executive is not prevented
from cooperating in an investigation by the EEOC or from filing an EEOC charge
other than for personal relief.

16. Review and Revocation Rights. The Executive hereby is advised of the
following:

(a) The Executive has the right to consult with an attorney before signing this
Agreement and is encouraged by the Company to do so;

(b) The Executive has twenty-one (21) days from his receipt of this Agreement to
consider it; and

(c) The Executive has seven (7) days after signing this Agreement to revoke this
Agreement, and this Agreement will not be effective until that revocation period
has expired without exercise. The Executive agrees that in order to exercise his
right to revoke this Agreement within such seven (7) day period, he must do so
in a signed writing delivered to the Company’s General Counsel before the close
of business on the seventh calendar day after he signs this Agreement.

 

5



--------------------------------------------------------------------------------

17. Confidentiality of Agreement. After the execution of this Agreement by the
Executive, neither the Executive, his attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement (other than to state that the Company has filed
this Agreement and/or agreements related thereto as public documents) or the
negotiation thereof to any individual or entity; provided, however, that the
foregoing shall not prevent such disclosures by Executive to his attorney, tax
advisors and/or immediate family members, or as may be required by law.

18. No Filings. The Executive represents that he has not filed any lawsuits,
claims, charges or complaints, which are pending as of the date hereof, against
the Company Releasees with any local, state or federal agency or court from the
beginning of time to the date of execution of this Agreement and that, if any
such agency or court ever assumes jurisdiction over any such lawsuit, claim,
charge or complaint and/or purports to bring any legal proceeding, in whole or
in part, on behalf of the Executive based upon events occurring prior to the
execution of this Agreement, the Executive will request such agency or court to
withdraw from and/or to dismiss the lawsuit, claim, charge or complaint with
prejudice. It shall not be a breach of this Section 18 for Executive to testify
truthfully in any judicial or administrative proceeding.

19. Confidential and Proprietary Information. The Executive acknowledges that
certain information, observations and data obtained by him during the course of
or related to his employment with the Company and its Related Entities
(including, without limitation, projection programs, business plans, business
matrix programs (i.e., measurement of business), strategic financial
projections, certain financial information, shareholder information, product
design information, marketing plans or proposals, personnel information,
customer lists and other customer information) are the sole property of the
Company and its Related Entities and constitute Proprietary Information as
defined in Section 6 of the Employment Agreement. The Executive represents and
warrants that he has returned all files, customer lists, financial information
and other property of the Company and its Related Entities that were in the
Executive’s possession or control without retaining copies thereof. The
Executive further represents and warrants that he does not have in his
possession or control any files, customer lists, financial information or other
property of the Company and its Related Entities. In addition to his promises in
Section 6 of the Employment Agreement, the Executive agrees that he will not
disclose to any person or use any such information, observations or data without
the written consent of the Chief Executive Officer or Board of Directors of the
Company. If the Executive is served with a deposition subpoena or other legal
process calling for the disclosure of such information, or if he is contacted by
any third person requesting such information, he will notify the Company’s Chief
Executive Officer as soon as is reasonably practicable after receiving notice
and will reasonably cooperate with the Company and its Related Entities in
minimizing the disclosure thereof; provided, that nothing in this Agreement will
affect Executive’s obligations to testify truthfully in response to any subpoena
or other legally required discovery proceeding.

20. Prohibited Activities.

(a) Non-Solicitation, Non-Interference. The Executive agrees that for the
Severance Period he will not induce or attempt to induce any then existing
employee or contractor to leave their employment with or service to the Company
(including affiliates), or to

 

6



--------------------------------------------------------------------------------

employ or seek to employ any such person who was employed by or a consultant to
the Company during the preceding three (3) months, provided that the latter
restriction shall not apply with respect to any person involuntarily terminated
by the Company, and provided further that this exception shall not release any
such person from his/her obligations to the Company (including affiliates).

(b) No Work For Certain Key Competitors. The Executive acknowledges that work
for certain of the Company’s key competitors necessarily will place the
Company’s Proprietary Information at the greatest risk of use or disclosure and
that such use or disclosure would result in serious harm to the Company.
Therefore, the Executive agrees that for the Severance Period he will not
perform any executive management, technical design or supervisory services in
the United States for the Company’s key competitors as set forth in Exhibit B to
the Employment Agreement.

(c) Scope of Restrictions. The Executive agrees that the restrictions in
Subsections (a) and (b), above, are reasonable and necessary to protect the
Company’s trade secrets and that they do not foreclose the Executive from
working in the printed circuit board manufacturing and assembly industry
generally or for any employer outside of the United States, but only from
working for key competitors in the United States that will necessarily place the
Company’s trade secrets at the greatest risk of use or disclosure. To the extent
that any of the provisions in this Section 20 are held to be overly broad or
otherwise unenforceable at the time enforcement is sought, the Executive agrees
that the provision shall be reformed and enforced to the greatest extent
permissible by law. The Executive further agrees that if any portion of this
Section 20 is held to be unenforceable, that the remaining provisions of it
shall be enforced as written.

21. Remedies. In the event of a breach of any provision of this Agreement by the
Executive, including Sections 17, 18, 19 and 20, the Executive shall forfeit,
and the Company and its Related Entities may cease paying, any unpaid
installments of the Severance Payment and providing any further benefits,
including stock vesting, under Sections 6 through 8, above, and the Company and
its Related Entities shall, without excluding other remedies available to them,
be entitled to an award in the amount of all installments of the Severance
Payment made by the Company to the Executive. To the extent there is any
conflict between Section 6 of the Employment Agreement and this Section 21, the
provisions of Section 6 of the Employment Agreement shall control.

22. Cooperation Clause.

(a) To facilitate the orderly conduct of the Company and its Related Entities’
businesses, for the Severance Period, the Executive agrees to cooperate, at no
charge, with the Company and its Related Entities’ reasonable requests for
information or assistance related to the time of his employment.

(b) For the Severance Period, the Executive agrees to cooperate, at no charge,
with the Company’s and its Related Entities’ and its or their counsel’s
reasonable requests for information or assistance related to (i) any
investigations (including internal investigations) and audits of the Company and
its Related Entities’ management’s current and past conduct and

 

7



--------------------------------------------------------------------------------

business and accounting practices and (ii) the Company and its Related Entities’
defense of, or other participation in, any administrative, judicial, or other
proceeding arising from any charge, complaint or other action which has been or
may be filed relating to the period during which the Executive was engaged in
employment with the Company and its Related Entities. The Company will promptly
reimburse Executive for his reasonable, customary and documented out-of-pocket
business expenses in connection with the performance of his duties under this
Section 22. Except as required by law or authorized in advance by the Board of
Directors of the Company, the Executive will not communicate, directly or
indirectly, with any third party other than Executive’s legal counsel, including
any person or representative of any group of people or entity who is suing or
has indicated that a legal action against the Company and its Related Entities
or any of their directors or officers is being contemplated, concerning the
management or governance of the Company and its Related Entities, the operations
of the Company and its Related Entities, the legal positions taken by the
Company and its Related Entities, or the financial status of the Company and its
Related Entities. If asked about any such individuals or matters, the Executive
shall say: “I have no comment,” and shall direct the inquirer to the Company.
The Executive acknowledges that any violation of this Section 22 will result in
irreparable harm to the Company and its Related Entities and will give rise to
an immediate action by the Company and its Related Entities for injunctive
relief.

23. No Future Employment. The Executive understands that his employment with the
Company and its Related Entities will irrevocably end as of the Termination Date
and will not be resumed at any time in the future. The Executive agrees that she
will not apply for, seek or accept employment by the Company and its Related
Entities at any time, unless invited to do so by the Company and its Related
Entities.

24. Section 409A. If any amounts that become due under this Agreement on account
of Executive’s termination of employment constitute “nonqualified deferred
compensation” within the meaning of Internal Revenue Code Section 409A, payment
of such amounts shall not commence until Executive incurs a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h). If, at
the time of Executive’s separation from service, Executive is a “specified
employee” (under Internal Revenue Code Section 409A), any such amounts will not
be paid until the first business day of the seventh month after Executive’s
separation from service (the “409A Suspension Period”). Within fourteen
(14) calendar days after the end of the 409A Suspension Period, Employee shall
be paid a lump sum payment in cash equal to any payments delayed because of the
preceding sentence, together with interest on them for the period of delay at a
rate not less than the average prime interest rate published in the Wall Street
Journal on any day chosen by the Company during that period. Thereafter,
Executive shall receive any remaining benefits as if there had not been an
earlier delay.

25. Non-disparagement. Executive agrees not to disparage or otherwise publish or
communicate derogatory statements about the Company and its Related Entities and
any director, officer or manager and/or the products and services of these
entities to any third party. The Company, on behalf of itself and its Related
Entities, agrees not to authorize or condone derogatory or disparaging
statements about the Executive to any third party, including by press release or
other formally released announcement. Neither truthful testimony in a judicial
or administrative proceeding nor factually accurate statements in legal or
public filings shall violate this provision.

 

8



--------------------------------------------------------------------------------

25. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

26. Dispute Resolution. The parties hereby agree that all disputes, claims or
controversies arising from or otherwise in connection with this Agreement
(except for injunctive relief sought by either party) between them and between
Executive and any of the Company’s affiliated entities and the successor of all
such entities, and any director, shareholder or employee of the Company will be
resolved in accordance with Section 12 of the Employment Agreement, except for
its attorneys’ fee provision.

27. Attorneys’ Fees. Except as otherwise provided herein, in any action,
litigation or proceeding between the parties arising out of or in relation to
this Agreement, including any purported breach of this Agreement, the prevailing
party shall be entitled to an award of its costs and expenses, including
reasonable attorneys’ fees.

28. Non-Admission of Liability. The parties understand and agree that neither
the payment of any sum of money nor the execution of this Agreement by the
parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.

29. Severability. If any one or more of the provisions contained herein (or
parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

30. Entire Agreement. This Agreement represents the sole and entire agreement
among the parties and, except as expressly stated herein, supersedes all prior
agreements, negotiations and discussions among the parties with respect to the
subject matters contained herein.

31. Waiver. No waiver by any party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

32. Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

33. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original as against any party that has
signed it, but all of which together will constitute one and the same
instrument.

 

9



--------------------------------------------------------------------------------

34. Assignment. This Agreement inures to the benefit of and is binding upon the
Company and its successors and assigns, but the Executive’s rights under this
Agreement are not assignable, except to his estate.

35. Notice. Al All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered or delivered by overnight courier; (b) if sent by telecopy
or facsimile (except for legal process); or (c) if mailed by overnight or by
first class, United States certified or registered mail, postage prepaid, return
receipt requested, and properly addressed as follows:

 

If to the Company:

        DDi Corp.         1220 Simon Circle         Anaheim, California 92806
        Attn: General Counsel         Fax No. (714) 688-7644

If to Executive:

       

J. Michael Dodson

 

_______________________

 

_______________________

        Fax No: ________________

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third business day after being sent by
first class, United States certified or registered mail; or if given by Federal
Express or other similar overnight service, on the date of delivery; or if given
by telecopy or facsimile machine during normal business hours on a business day,
when confirmation of transmission is indicated by the sender’s machine; or if
given by telecopy or facsimile machine at any time other than during normal
business hours on a business day, the first business day following when
confirmation of transmission is indicated by the sender’s machine. Notices,
requests, demands and other communications delivered to legal counsel of any
party hereto, whether or not such counsel shall consist of in-house or outside
counsel, shall not constitute duly given notice to any party hereto.

36. Miscellaneous Provisions.

(a) The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that they have executed this Agreement without coercion or
duress of any kind; and that they understand any rights that they have or may
have and sign this Agreement with full knowledge of any such rights.

(b) Both parties have participated in the drafting of this Agreement with the
assistance of counsel to the extent they desired. The language in all parts of
this Agreement must

 

10



--------------------------------------------------------------------------------

be in all cases construed simply according to its fair meaning and not strictly
for or against any party. Whenever the context requires, all words used in the
singular must be construed to have been used in the plural, and vice versa, and
each gender must include any other gender. The captions of the Sections of this
Agreement are for convenience only and must not affect the construction or
interpretation of any of the provision herein.

(c) Each provision of this Agreement to be performed by a party hereto is both a
covenant and condition, and is a material consideration for the other party’s
performance hereunder, and any breach thereof by the party will be a material
default hereunder. All rights, remedies, undertakings, obligations, options,
covenants, conditions and agreements contained in this Agreement are cumulative
and no one of them is exclusive of any other. Time is of the essence in the
performance of this Agreement.

(d) Each party acknowledges that no representation, statement or promise made by
any other party, or by the agent or attorney of any other party, except for
those in this Agreement, has been relied on by her or it in entering into this
Agreement.

(e) Each party understands that the facts with respect to which this Agreement
is entered into may be materially different from those the parties now believe
to be true. Except in the case where the existence of any additional or
different facts constitutes the breach of a representation or warranty, each
party accepts and assumes this risk and agrees that this Agreement and the
releases in it shall remain in full force and effect, and legally binding,
notwithstanding the discovery or existence of any additional or different facts,
or of any claims with respect to those facts.

(f) Unless expressly set forth otherwise, all references herein to a “day” are
deemed to be a reference to a calendar day. All references to “business day”
mean any day of the year other than a Saturday, Sunday or a public or bank
holiday in Orange County, California. Unless expressly stated otherwise,
cross-references herein refer to provisions within this Agreement and are not
references to the overall transaction or to any other document.

(g) Each party to this Agreement will cooperate fully in the execution of any
and all other documents and in the completion of any additional actions that may
be necessary or appropriate to give full force and effect to the terms and
intent of this Agreement.

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/IT HAS READ THIS AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A WAIVER OF THE
RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO THE EXECUTIVE, HE UNDERSTANDS
THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

COMPANY:     DDi CORP.       By:           Name:           Title:          
Dated:     EXECUTIVE:             J. Michael Dodson       Dated:    

 

12



--------------------------------------------------------------------------------

Exhibit B

KEY COMPETITORS

Amphenol

Endicott Interconnect Technologies

Flextronics

M-Flex

Sanmina

TTM

Via Systems/Merix